Order filed July 24, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00060-CR
                              NO. 14-14-00061-CR
                                   ____________

                   HUGH AUDRIE CARTER, III, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1366763 and 1367859

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes
these appeals are wholly frivolous and without merit. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Counsel certified to this court that he provided appellant with a copy of the Anders
brief and advised appellant of his right to file a pro se brief in response. The
appellate record has also been provided to appellant.
      If appellant desires to file a pro se brief in response to counsel’s Anders
brief, appellant’s pro se brief is due on or before August 5, 2014.

                                     PER CURIAM